COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
NOS.  2-06-274-CR
 2-06-275-CR                                                          
MICHAEL W. MCDOWELL                                                     APPELLANT
 
                                                   V.
THE STATE OF TEXAS                                                                STATE
                                               ----------
            FROM THE 396TH
DISTRICT COURT OF TARRANT COUNTY
 
                  MEMORANDUM OPINION[1]
AND JUDGMENT
                                               ----------
We
have considered appellant=s A
Withdrawal Of Notice Of Appeal And The Appeal.@  The motion complies with rule 42.2(a) of the
rules of appellate procedure. Tex. R.
App. P. 42.2(a).  No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the
appeal. See id.; Tex. R. App. P.
43.2(f).                                                                                                                                                                                                           PER
CURIAM
 
PANEL D:   HOLMAN, GARDNER, and WALKER, JJ.
 
DO NOT PUBLISH
Tex.
R. App. P. 47.2(b)




 
DELIVERED: October 26, 2006                                                      




[1]See Tex. R. App. P. 47.4.